                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MITCHELL G. ZIMMERMAN,

                       Plaintiff,

               v.                                            Case No. 21-cv-0209-bhl

GLENN BORNICK,

                       Defendant.


                          ORDER DENYING RECONSIDERATION


       Mitchell G. Zimmerman, who is currently serving a state prison sentence at the Fox Lake

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that his civil rights were violated. On March 19, 2021, the Court dismissed this action

based on the complaint’s failure to state a claim upon which relief could be granted. Dkt. No. 7.

A few weeks later, on April 5, 2021, Zimmerman filed a motion for reconsideration. Dkt. No. 9.

       “Rule 59(e) allows a court to alter or amend a judgment only if the petitioner can

demonstrate a manifest error of law or present newly discovered evidence.” Obriecht v. Raemisch,

517 F.3d 489, 494 (7th Cir. 2008) (citing Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th

Cir. 2007)). Whether to grant a motion to amend the judgment “is entrusted to the sound judgment

of the district court.” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996). Zimmerman’s motion does

not present newly-discovered evidence, so, under Rule 59(e), he is entitled to relief only if he can

demonstrate that the Court’s rulings constituted a manifest error of law. A “manifest error of law”

“is not demonstrated by the disappointment of the losing party. It is the ‘wholesale disregard,

misapplication, or failure to recognize controlling precedent.’” Oto v. Metropolitan Life Ins. Co.,




          Case 2:21-cv-00209-BHL Filed 04/07/21 Page 1 of 2 Document 10
224 F.3d 601, 606 (7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill.

1997)).

          Zimmerman has not demonstrated that the Court made a manifest error of law when it

decided that he failed to state a claim. He merely restates the facts alleged in his complaint and

details why he disagrees with the Court’s analysis, concluding that the Court “is dead wrong in its

determination to dismiss this case.” Dkt. No. 9. But Zimmerman taking “umbrage with the court’s

ruling” is an insufficient basis for granting the relief he seeks, so the Court will deny his motion.

See Oto, 224 F.3d at 606.

          IT IS THEREFORE ORDERED that Zimmerman’s motion for reconsideration (Dkt.

No. 9) is DENIED.

          Dated at Milwaukee, Wisconsin this 7th day of April, 2021.

                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




                                                 2

            Case 2:21-cv-00209-BHL Filed 04/07/21 Page 2 of 2 Document 10
